DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-8, 14-15, 28-30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7, 13-14, 17-19 of prior U.S. Patent No. 10,737,996. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-133249 (hereafter JP’249) in view of WO 96/33965 (hereafter WO’965) in further view of JP 04-295445 (hereafter JP’445).
JP’249 (example 1, fig. 1, etc.) discloses a method for producing acetic acid comprising a carbonylation reaction step from a reaction solution containing methanol and carbon monoxide and rhodium, methyl iodide and lithium iodide in a reactor, separating the reaction solution to a flow rich in a metal catalyst, a flow rich in acetic acid and a flow rich in a lower boiling component than acetic acid using an evaporation tank and a distillation column (3), and recycling the flow rich in a low-boiling component containing, for example, water, acetic acid and methyl acetate to the reactor. A part of the flow rich in a low-boiling component from the top of the distillation column is condensed in a liquid separation tank, the lower phase is treated with ozone to remove an unsaturated aldehyde and be recycled to the reaction tank, and the flow rich in acetic acid is sent to a dehydration column.
The invention disclosed in JP’249 is differs from claim 1 of the present application in that the reflux ratio in the distillation column (3) is unknown (difference 1), the crotonaldehyde concentration of the side-cut of the distillation column (3) is 
Difference 1 
The reflux ratio in the distillation column is a design matter that could be decided, as appropriate, by a person skilled in the art, according to the purpose. Even when the descriptions in the specification of the present application are referred to, the effectiveness because of configuring the reflux ratio to be as that in the present invention is unknown. 
Difference 2 
WO’965 indicates in example 4 that the content of crotonaldehyde in the crude acetic acid flow obtained from the side stream withdrawn from the first distillation column is 2 ppm, and in page 3, lines 10-20 that 2-ethylcrotonaldehyde is produced together with crotonaldehyde as by-products during the acetic acid production process. WO’965 indicates that, as stated above, the concentration of crotonaldehyde is adjusted, and thus the ratio of the concentrations of crotonaldehyde to 2-ethylcrotonaldehyde is also naturally adjusted. Therefore, WO’965 indicates that the crotonaldehyde concentration is controlled to be 2.2 ppm by mass or lower and the ratio of the crotonaldehyde concentration to the 2-ethylcrotonaldehyde concentration is adjusted. 
 Therefore, a person skilled in the art could easily refer to WO’965 to adjust the crotonaldehyde concentration in crude acetic acid and the ratio of the

Difference 3 
Although claim 1 recites the parameters upon setting the treatment subject, the treatment conditions are not specified. Therefore, the feature is not different from the feature of setting the treatment subject to always be upper and lower phases at the time of liquid separation. Therefore, the feature does not provide a substantial difference between the inventions. 
Difference 4 
JP’445 (example 2, fig. 1, 2, etc.) indicates that to remove crotonaldehyde and acetaldehyde from a heavy phase containing crotonaldehyde and acetaldehyde, distillation at the distillation column is carried out at a reflux ratio of 2. Documents 1 and 3 both belong to the same technical field of acetic acid production methods comprising a step for decreasing aldehydes in low-boiling components contained in a reaction solution obtained from a carbonylation reaction step. Therefore, a person skilled in the art could easily conceive of using the means for decreasing crotonaldehyde disclosed in JP’445 in the invention disclosed in JP’249.
Consequently, a person skilled in the art could have easily made the invention as in claims 1-2, 8, 14-15 and 26 of the present application based on the inventions disclosed in the references cited supra.
Regarding claim 3
WO’965 (example 2) indicates that the temperature of the decanter at the top of the first distillation column is 20 ° C.
Regarding claims 4-6

Regarding claims 9-10
JP’249 does not disclose the concentration of crotonaldehyde or 2-ethylcrotonaldehyde in crude acetic acid to be introduced to the acetic acid distillation column to obtain the final product. However, JP’249 intends to obtain a final product with low crotonaldehyde or 2-ethylcrotonaldehyde concentration. Therefore, a person skilled in the art could easily set the upper limit of the concentrations of these components in crude acetic acid to be introduced to the acetic acid distillation column.
Regarding claim 11 
JP’249 does not disclose the concentration of crotonaldehyde or 2-ethylcrotonaldehyde or the ratio therebetween in crude acetic acid to be introduced to the acetic acid distillation column to obtain the final product. However, JP’249 focuses on the concentration of crotonaldehyde or 2-ethylcrotonaldehyde, and thus it would not be particularly difficult to set the concentration or ratio thereof. Even when the descriptions in the specification of the present application are referred to, no technical and critical significance is found in the concentrations of crotonaldehyde and 2-ethylcrotonaldehyde and the ratio therebetween.

It is merely a matter that could be determined, as appropriate, by a person skilled in the art to carry out the crotonaldehyde removal step in a batch-wise manner. Even when the descriptions in the specification of the present application are referred to, no significant effect is observed because of the feature.
Regarding claim 29
The throughput in the crotonaldehyde removal step is merely a matter that could be set, as appropriate, by a person skilled in the art. Even when the descriptions in the specification of the present application are referred to, no significant effect is observed because of configuring the throughput to be in the range of the present invention.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-133249 (hereafter JP’249) as applied to claim 1 above, and further in view of JP 2016-117709 (hereafter JP’709) in further view of JP 53-116314 (hereafter JP’314).
Regarding claim 12
JP’709 (claim 1, etc.) indicates that an acetic acid product contains butyl acetate as a by-product. Butyl acetate is a well-known entrainer for removing water from acetic acid as disclosed in JP’314 (examples, etc.). Decreased impurities in a product is obviously preferable, and thus it would not be particularly difficult to set an acceptable butyl acetate concentration in the acetic acid flow obtained from the distillation column in the invention disclosed in JP’249. No significant effect is observed for configuring the upper limit of the butyl acetate concentration to be that in the present invention.
Regarding claim 13
It would not be particularly difficult to set the ratio of the concentrations of impurities, crotonaldehyde to butyl acetate. Even when the descriptions in the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-133249 (hereafter JP’249), and further in view of WO 2013/137236 (hereafter WO’236).
WO’236 (paragraph [0071]) indicates that the hydrogen partial pressure in the reactor is preferably 1-200 kPa from the standpoint of preventing a shift reaction during the carbonylation reaction for acetic acid production. As production of by-products is also not preferable in JP’249, a person skilled in the art could easily set the range of a preferable hydrogen partial pressure in the invention disclosed in JP’249 by referring to WO’236.	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-133249 (hereafter JP’249), and further in view of JP 08-067650 (hereafter JP’650).
JP’650 (claims, paragraph [0014], etc.) indicates that the rate of side production of crotonaldehyde can be decreased by increasing the hydrogen partial pressure in reaction conditions during acetic acid production, thereby maintaining acetaldehyde at 400 ppm or less. As side production of crotonaldehyde is also not preferable in JP’249, a person skilled in the art could easily conceive of setting the upper limit of acetaldehyde in the invention disclosed in JP’249 by referring to JP’650.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-133249 (hereafter JP’249), and further in view of WO 2018/078924 (hereafter WO’924).
WO’924 (claim 9) discloses a method for producing acetic acid comprising a scrubber step. It would not be particularly difficult to apply the feature to the method for producing acetic acid disclosed in JP’249.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622


/DEBORAH D CARR/             Primary Examiner, Art Unit 1622